Order filed March 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00084-CV
                                   ____________

                           TOM J. JONES, Appellant

                                         V.

               DINH TRAN & SONNY & ANNA, LLC, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1055023

                                    ORDER

      The notice of appeal in this case was filed January 21, 2015. Appellant filed
an affidavit of indigence in this court in error. The affidavit was sent to the trial
court clerk. See Tex. R. App. P. 20.1(c)(1). On February 25, 2015, a partial
clerk’s record was filed reflecting that on February 24, 2015, the trial court signed
an order sustaining a contest to appellant’s claim of indigence.
      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before March 25, 2015. See Tex. R. App.
P. 5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                       PER CURIAM